Citation Nr: 1541309	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and sarcoidosis of the lung with shortness of breath.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to April 1987, and from October 1990 to August 1991.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2009, the Board reopened the previously denied claim for service connection and remanded the claim for further evidentiary development.  In May 2014, the Board again remanded the claim for evidentiary development, and the case is again before the Board for further appellate proceedings.  

The RO has denied the claim of service connection for sarcoidosis of the lung with shortness of breath; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See e.g., November 2010 VA examination (diagnosing bronchial asthma and sarcoidosis).     

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the August 2009 Board hearing presided over by the undersigned Veterans Law Judge. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current respiratory disability did not manifest in service or within the first post-service year, nor is such disability etiologically related to service.  


CONCLUSION OF LAW

The criteria to establish service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In May 2015, the Board remanded the case and directed the AOJ to contact the appropriate service department entities, to include the Louisiana Adjutant General to ensure that all relevant National Guard service treatment records are obtained.  The AOJ contacted multiple service department entities and continued to follow up with these entities.  The AOJ obtained outstanding service personnel records as a result of their efforts, and after receiving negative responses from the service department entities, it was determined that there are no outstanding service treatment records.  The claim was then readjudicated in an August 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to adjudication of the service connection claim, the Veteran was provided VCAA notice by letter in April 2008.  In this letter, the Veteran was notified as to what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA examination in November 2010.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the examination, in conjunction with the other evidence of record, is adequate for purposes of determining service connection. 

The Board acknowledges that in the May 2014 Board remand, the Board noted that the complete service treatment records pertaining to the Veteran may not have been obtained, as service treatment records pertaining to another Veteran who has a similar name had been associated with the claims file at that time.  Thus, in May 2014, the Board remanded the case to the AOJ to follow-up with service department entities to ensure that the complete service treatment records are associated with the claims file, and as noted above, the AOJ did so and determined that there are no outstanding service treatment records.  Significantly, the service treatment records that have been associated with the claims file include records that are dated during each of the Veteran's periods of active service and during his period of service in the Reserves after active service.  Accordingly, the Board concludes that the complete service treatment records are associated with the claims file.  

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran contends that he has a current respiratory disability that began in service after serving in the Persian Gulf.  The medical evidence of record shows diagnoses of sarcoidosis and asthma during the appeal period.  See e.g., December 2004 treatment record (showing diagnosis of sarcoidosis); November 2010 VA examination (stating that after the diagnosis of sarcoidosis, Veteran was diagnosed with bronchial asthma).  Accordingly, the Board finds that the Veteran currently has  a respiratory disability.  

However, the preponderance of the evidence is against a finding that the Veteran's current respiratory disability manifested in service or within the first post-service year, or that such disability is etiologically related to service.  There is a presumption of service connection for sarcoidosis that manifests to a compensable degree during service or within the first post-service year, and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is certainly competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran has reported that he had continuing respiratory symptoms problems since returning from the Gulf War.  See e.g., June 2008 Form 646.  The Board also acknowledges that the Veteran has submitted lay statements of family members S. B. and D. B., in which they testify as to observing the Veteran having "a lot of problems with his lungs" since his return from the Gulf War.  See August 2005 lay statements by S. B. and D. B.  The Board notes that these statements are identical and are simply signed by each family member.  Significantly, on VA examination in November 2010, the Veteran reported that he started having shortness of breath on moderate exertion in 1994, and during 1998 it got worse.  Furthermore, in a June 2005 VA treatment record, the Veteran reported that since his diagnosis of sarcoidosis in November 1998, he has had off and on episodes of wheezing associated with cough and shortness of breath.  Further, in a May 1999 VA treatment record, the Veteran was seen for treatment of sarcoidosis, and though the Veteran reported to the provider multiple symptoms that he began having since serving in the Persian Gulf, there was no mention of his having respiratory symptoms since serving in the Persian Gulf.  Thus, the Veteran's contentions of when his respiratory symptoms began have been inconsistent, and the Veteran's family members' contentions of observing the Veteran's respiratory symptoms since service are inconsistent with the Veteran's own reports of respiratory symptoms beginning in the mid to late 1990s, years after discharge from active service.  For these reasons, the Board finds that the Veteran, S. B., and D. B. are unreliable historians, and that their reports that the Veteran's respiratory symptoms have continued since returning from the Persian Gulf are not credible and are therefore of no probative value.  

Further, the Board considers the determination as to the etiology of the Veteran's current respiratory disability to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinions as to the cause of his current respiratory disability are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the etiology of the current respiratory disability and whether there is continuity of symptomology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinions that his current respiratory disability began in service and is related to service, to include alleged exposure to harmful chemicals in service, are of no probative value.   

On the other hand, the November 2010 VA medical opinion is of significant probative value, as the VA examiner has the requisite medical expertise to render determinations as to the nature and etiology of a respiratory disability.  Also, the examiner based his opinion on examination of the Veteran, on review of the claims file, and on the Veteran's history and lay statements, and the examiner supported his opinion with adequate rationale.  

The November 2010 VA examiner noted that the Veteran reported that he started having shortness of breath on moderate exertion in 1994.  The examiner noted that the Veteran's bronchoscopy, thoracotomy, and mediastinal biopsy of the lymph node was consistent with sarcoidosis.  The examiner noted that the Veteran is currently on inhalers for bronchial asthma.  The examiner diagnosed the Veteran with sarcoidosis per lymph node biopsy and bronchial asthma.  The examiner stated that the problem associated with the diagnosis is sarcoidosis of the lung with shortness of breath.  After review of the claims file, the examiner opined that the Veteran's respiratory disability is less likely as not related to service because the Veteran had no identified lung problems on discharge from service, the Veteran reported that lung symptoms started in 1994, and sarcoidosis was identified per testing results in 1999.  The examiner also noted that after 1999, the Veteran was treated and diagnosed with having bronchial asthma.  

Further, the Board notes that though an absence of treatment records showing a respiratory disability in service is not dispositive, there is no objective evidence in the service treatment records to indicate a chronic or recurrent respiratory disability.   The Board notes that though the Veteran had an episode of coughing due to a cold in January 1987, there are no further complaints of any respiratory complaints for the duration of active service.  Thus, the January 1987 episode of cold appears to have been acute and transient.  Further, the Veteran himself has reported that his symptoms began after service in the Persian Gulf, and his service in the Persian Gulf was during his second period of active duty service, which began in October 1990.  However, the service treatment records during the Veteran's second period of active service are negative for complaints of respiratory symptoms.  The Board finds that it is significant that on examination after deployment to the Persian Gulf, the Veteran denied chronic cough, shortness of breath, and asthma.  See April 1991 Report of Medical History.  Even after the Veteran complained of pain in his chest in the April 1991 Report of Medical History, a July 1991 in-service treadmill stress test record showed normal results.  

Indeed, there is no objective evidence of a respiratory disability until years after active service.  The Board finds that it is significant that in a November 1993 VA treatment record, the Veteran complained of multiple symptoms since return from the Persian Gulf, but there is no mention of respiratory complaints and the objective examination found the lungs to be clear.  See November 1993 Medical Certificate.  Also, significantly, the Veteran was afforded a VA Persian Gulf History and Physical Examination in May 1994, and though the Veteran reported a history of chest pains, there is no mention of respiratory symptoms such as shortness of breath, and the x-ray of the chest showed that both lung fields were clear and the x-ray impression was normal chest.  In the May 1994 examination, the Veteran also denied chronic respiratory conditions due to fumes and vapors.  

Given the above objective medical evidence and the November 2010 VA medical opinion, though the Veteran and his family members reported subjective longstanding respiratory symptoms that have continued since service in the Persian Gulf, the objective evidence regarding the Veteran's current respiratory disability outweighs these subjective reports of chronicity of respiratory disability.  Indeed, the objective evidence does not show the continuity of symptomatology of sarcoidosis component required under 38 C.F.R. § 3.303(b).  Given the November 2010 VA medical opinion, the competent medical evidence showing that sarcoidosis did not manifest to a compensable degree in service or within the first post-active service year, and the lack of competent and probative evidence to identify sarcoidosis until years after service, the preponderance of the evidence is against the claim.  It is also noted that the record shows no complaints or treatment for a respiratory disability until years after discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The Board finds that Veteran's sarcoidosis did not manifest in service or within the first post-active service year, and continuity of symptomatology of sarcoidosis is not present.  Accordingly, the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

Further, the preponderance of the evidence is against a finding that the Veteran's current respiratory disability is otherwise etiologically related to service. 

The Board acknowledges the Veteran's arguments that his current respiratory disability is due to exposure to harmful chemicals and toxins in service in the Persian Gulf.  See e.g., April 2008 Veteran statement.  However, by the Veteran's own admission, he is not sure if he was exposed to chemicals, to include from SCUD missiles.  See August 2009 Board hearing transcript at p. 3.  Further, the Veteran has not described any instance in which he was exposed to burning oil wells or chemicals from missiles in service.  See e.g., July 1991 service treatment record (showing that Veteran reported that while he was deployed to Saudi Arabia, he was not involved in combat, but instead worked with prisoners in Saudi); March 2005 VA psychology consult (reporting that he "might have been exposed to toxins in the military, such as burning [oil wells], and 'chemical agents from SCUD missiles").  Though the Veteran describes missiles "blowing up overtop" him in the Persian Gulf, the Veteran does not actually describe any instance when he handled missiles or was otherwise exposed to chemicals from these missiles.  See August 2009 Board hearing at p. 3.  The Board also finds that it is significant that the Veteran initially argued that his respiratory disability is related to service in the Gulf War because he "received the information that lung disease among Gulf War Veterans was proven to be caused by the burning of chemical warfare and also smoke from the burning oil wells.  I also seen this on the news on TV."  See January 2005 Veteran statement.  The Board also notes that the record indicates that the Veteran worked in oil fields for years in his employment outside of service.  See August 2014 VA examination; April 1991 Report of Medical History (Veteran reported that his usual occupation is in the oil field); March 2005 psychology consult.  For these reasons, the Board finds that the Veteran's contention that he might have been exposed to harmful chemicals and toxins in active service to be speculative at best and therefore of no probative value.  There is also no evidence in the Veteran's service records to show that the Veteran's circumstances of service may have exposed him to harmful chemicals and toxins from burning oil wells and missiles during his service in the Persian Gulf.  See e.g., DD-214 (showing military occupation specialty of motor transport operator).  Thus, an in-service incurrence or aggravation of a disease or injury is not shown.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

On review, and given the November 2010 VA medical opinion, there is no competent and probative evidence to show that the Veteran's current respiratory disability is etiologically related to service.  The November 2010 VA medical opinion of record was completed by a competent medical professional and has not been competently and credibly contradicted by the record.  Therefore, a causal relationship between the present disability and a disease or injury incurred or aggravated during service is not shown, and service connection for a respiratory disability is not warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board acknowledges that the Veteran has contended that his respiratory symptoms are symptoms of an undiagnosed illness due to his service in the Persian Gulf.  See e.g., August 2009 Board hearing transcript at p. 8-9.  However, because the Veteran's history, physical examinations, and laboratory tests show that his respiratory symptoms have been medically explained and have been attributed to known clinical diagnoses with conclusive pathophysiology, as discussed above, compensation for the Veteran's respiratory disability under 38 C.F.R. § 3.317 is not warranted.   

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disability.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a respiratory disability is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


